Appeal from a judgment of the County Court of Broome County, rendered February 5, 1974, convicting defendant, on his plea of guilty, of the crime of unlawful possession of a weapon in violation of subdivision 2 of section 265.05 of the Penal Law. We find that the pistol introduced into evidence protruded from defendant’s outside breast pocket so that the handle and slide were visible to the arresting officer, who was familiar with this particular kind of weapon. Since defendant had a full and fair hearing, the record constitutes adequate basis for this factual finding which, as made by this court, constitutes findings which should have been made by the hearing Justice. (See People v. Denti, 44 A D 2d 44, 47.) The conclusion of law that the seizure was not the result of an illegal search is sustained. Judgment affirmed. Herlihy, P. J., Greenblott, Cooke, Main and Reynolds, JJ., concur.